DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (IDS) submitted on 10/27/2019 and 10/15/2020 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because of legal phraseology such as “comprises”. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "almost" in claims 1 and 8 is a relative term which renders the claim indefinite.  The term "almost" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichigaya (WO 2006-009108 A1, as provided by applicant; refer to attached translation).
Regarding claim 1, Ichigaya discloses a clothing body of air-conditioned clothing comprising:
a cloth part (10) comprising at least one opening hole (40) to which a fan (50) is attachable, and an air discharge part; and
a swell-controlling mechanism (refer to fixing means 200) which is provided on the cloth part at a position almost the same as the opening hole in a height direction of the cloth part (refer to Fig. 9), 
wherein the swell-controlling mechanism controls swell of the cloth part around the opening hole and, when the clothing body is worn with the fan being attached to the opening hole, causes the fan to adhere to a wearer’s body (refer to par. 106 and 107, wherein before closing a bottom of the cloth part, the wearer draws the end parts of the swell-controlling mechanism to the front part of the body and connects them in order to firmly adhere the fan to the body, therefore, the swell-controlling mechanism having the 

Regarding claim 2, Ichigaya meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ichigaya discloses wherein the swell-controlling mechanism (200) comprises a string-shaped member (210) which is provided along a waist circumference on an inner surface of the cloth part (refer to Fig. 9).

Regarding claim 3, Ichigaya meets the claim limitations as disclosed above in the rejection of claim 2. Further, Ichigaya discloses a string holder (refer to par. 107, wherein the threads are being considered as the string holder) which holds the string-shaped member on the inner surface of the cloth part, wherein the string holder comprises a string holder around the opening hole (refer to Fig. 9, wherein the string-shaped member is sewn to the a portion around the opening hole), and wherein the string holder around the opening hole is provided around the opening hole of the cloth part (refer to Fig. 9).

Regarding claim 6, Ichigaya meets the claim limitations as disclosed above in the rejection of claim 2. Further, Ichigaya discloses wherein the string-shaped member is formed with a material having elasticity (refer to the second sentence of par. 107, wherein a stretchable material may be used).

Regarding claim 7, Ichigaya meets the claim limitations as disclosed above in the rejection of claim 2. Further, Ichigaya discloses wherein the string-shaped member (210) is fixed to the cloth part near the opening hole (by means of the threads).

Regarding claim 8, Ichigaya meets the claim limitations as disclosed above in the rejection of claim 7. Further, Ichigaya discloses wherein the at least one opening hole (40) comprises two opening holes formed at almost the same positions in the height direction of the cloth part (refer to Fig. 2), and wherein the string-shaped member comprises:
a right string-shaped member which has one end fixed to the cloth part near a right opening hole of the two opening holes (refer to Fig. 9);
a central string-shaped member (300) which has one end fixed to the cloth part near the right opening hole and which has the other end fixed to the cloth part near a left opening hole of the two opening holes; and
a left string-shaped member which has one end fixed to the cloth part near the left opening hole (refer to Fig. 9).

Regarding claim 9, Ichigaya meets the claim limitations as disclosed above in the rejection of claim 8. Further, Ichigaya discloses wherein the central string-shaped member (300) has smaller elasticity than the right string-shaped member and the left string-shaped member (the second sentence of par. 107, and the first three sentences of par. 112, wherein a stretchable material may be used for the right string-shaped 

Regarding claim 11, Ichigaya meets the claim limitations as disclosed above in the rejection of claim 2. Further, Ichigaya discloses wherein the swell-controlling mechanism comprises an adjuster (300) to adjust a length of the string-shaped member.

Regarding claim 12, air-conditioned clothing comprising the clothing body of the air-conditioned clothing according to claim 1.

Regarding claim 13, Ichigaya meets the claim limitations as disclosed above in the rejection of claim 3. Further, Ichigaya discloses wherein the string-shaped member is formed with a material having elasticity (refer to the second sentence of par. 107, wherein a stretchable material may be used).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya (WO 2006-009108 A1) in view of Ichigaya (US 7,272,946, hereinafter Ichigaya’946).
Regarding claim 4, Ichigaya meets the claim limitations as disclosed above in the rejection of claim 3. Further, Ichigaya discloses the string holder, but fails to explicitly disclose wherein said string holder comprises a string holder separate from the opening hole, and wherein the string holder separate from the opening hole is provided at a position separate from the opening hole of the cloth part.
However, Ichigaya’946 teaches a cooling suit, comprising a string holder (15) separate from an opening hole (where fans 60 are located), in order to catch a cord (69) on a surface of the cooling suit (refer to col. 6, lines 33-43).
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ichigaya by providing a string holder as taught by Ichigaya’946 separate from the opening hole, and wherein the string holder separate from the opening hole is provided at a position separate from the opening hole of the cloth part, in order to catch the string-shaped member along an inner surface of the cloth part.

Regarding claim 14, Ichigaya as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Ichigaya as modified discloses wherein the string-shaped member is formed with a material having elasticity (refer to the second sentence of par. 107, wherein a stretchable material may be used).

Regarding claim 17, Ichigaya as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Ichigaya as modified discloses ends of the string-shaped member tied up in a knot in front of the wearer as can be seen from Fig. 1, but fails to explicitly disclose wherein a first connecting mechanism is provided at one end of the string-shaped member and a second connecting mechanism is provided at the other end of the string-shaped member, and wherein the first connecting mechanism and the second connecting mechanism are configured to be attachable and removable to and from each other in front of the wearer.
However, Ichigaya teaches in Figure 10, a first connecting mechanism (322) provided at one end of a string-shaped member (321) and a second connecting mechanism (322), wherein the first connecting mechanism and the second connecting mechanism are configured to be attachable and removable to and from each other.
One having ordinary skill in the art of refrigeration would recognize that by providing the first connecting mechanism and the second connecting mechanism provided at ends of the string-shaped member, it would facilitate and speed up for the user the step of adhering the fan to the wearer’s body.
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ichigaya by providing a first .

Claims 10, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya (WO 2006-009108 A1).
Regarding claim 10, Ichigaya meets the claim limitations as disclosed above in the rejection of claim 2. Further, Ichigaya discloses ends of the string-shaped member tied up in a knot in front of the wearer as can be seen from Fig. 1, but fails to explicitly disclose a first connecting means mechanism provided at one end of the string-shaped member and a second connecting means mechanism provided at the other end of the string-shaped member, and wherein the first connecting means mechanism and the second connecting means mechanism are configured to be attachable and removable to and from each other in front of the wearer.
However, Ichigaya teaches in Figure 10, a first connecting means mechanism (322) provided at one end of a string-shaped member (321) and a second connecting means mechanism (322), wherein the first connecting means mechanism and the second connecting means mechanism are configured to be attachable and removable to and from each other.

Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ichigaya by providing a first connecting means mechanism provided at one end of the string-shaped member and a second connecting means mechanism provided at the other end of the string-shaped member, and wherein the first connecting means mechanism and the second connecting means mechanism are configured to be attachable and removable to and from each other in front of the wearer in view of the teachings by Figure 10, in order to facilitate and speed up for the user the step of adhering the fan to the wearer’s body.

Regarding claims 16, 19 and 20, Ichigaya meets the claim limitations as disclosed above in the rejection of claims 3, 6 and 7. Further, Ichigaya discloses ends of the string-shaped member tied up in a knot in front of the wearer as can be seen from Fig. 1, but fails to explicitly disclose wherein a first connecting mechanism is provided at one end of the string-shaped member and a second connecting mechanism is provided at the other end of the string-shaped member, and wherein the first connecting mechanism and the second connecting mechanism are configured to be attachable and removable to and from each other in front of the wearer.
However, Ichigaya teaches in Figure 10, a first connecting mechanism (322) provided at one end of a string-shaped member (321) and a second connecting 
One having ordinary skill in the art of refrigeration would recognize that by providing the first connecting mechanism and the second connecting mechanism provided at ends of the string-shaped member, it would facilitate and speed up for the user the step of adhering the fan to the wearer’s body.
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Ichigaya by providing a first connecting mechanism provided at one end of the string-shaped member and a second connecting mechanism provided at the other end of the string-shaped member, and wherein the first connecting mechanism and the second connecting mechanism are configured to be attachable and removable to and from each other in front of the wearer in view of the teachings by Figure 10, in order to facilitate and speed up for the user the step of adhering the fan to the wearer’s body.

Allowable Subject Matter
Claims 5, 15 and 18 would be allowable if the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763